DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A Preliminary Amendment was filed on 12/2/2021 that cancelled claims 2-3 and 11-38 while adding claims 39-46.  Accordingly, an Office Action on the merits of claims 1, 4-10 and 39-46 is as follows:

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specifically, with respect to Fig. 63, at least element 5316 from [0417] and [0419] is not shown in the drawings.  Perhaps Applicant meant 6316 in both instances?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 4-10 and 39-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a detection device including a housing that defines an inside of the housing, a first acoustic sensor indirectly coupled to the housing and configured to receive acoustic signals from the housing, and a sensor subassembly including a cover that partially defines in internal volume, the sensor subassembly being external to the housing and outside of the inside of the housing, the sensor subassembly being connected to the exterior of the housing and the first acoustic sensor is positioned with in the internal volume of the sensor subassembly.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a detection device including a housing that defines an inside of the housing, a first acoustic sensor positioned external to the housing and outside of the inside of the housing and configured to receive acoustic signals from the housing, and a sensor subassembly including a cover that partially defines in internal volume, the sensor subassembly being external to the housing and outside of the inside of the housing, the sensor subassembly being connected to the exterior of the housing and the first acoustic sensor is positioned with in the internal volume of the sensor subassembly.
The closest art of record is to Fleury et al. (PG-PUB 2016/0018283), which discloses a housing 15, defining an inside of the housing for accommodating a leak detection unit 110, the leak detection unit 110 having at least one acoustic sensor 150x indirectly coupled to the housing 15 by bolts 155x or the like and a threaded connection at 25, a connector 20 for attachment to a fluid conduit or fluid dispensing unit, and a sensor subassembly having a cover 305 that defines an internal volume, the acoustic sensor 150x being inside of the internal volume.  Fleury fails to disclose that the acoustic sensor and/or the sensor subassembly is external to the housing and outside of the inside of the housing.  
The remainder of the IDS submitted on 12/2/2021 does not contain a prior art reference which disclose, suggests or otherwise renders obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 9, 2022